Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
     This Agreement is made as of this ____ day of March, 2011, by and between
Gibraltar Industries, Inc., a Delaware corporation with offices at 3556 Lake
Shore Road, Buffalo New York (the “Company”) and Henning N. Kornbrekke, (the
“Executive”).
RECITALS:
     WHEREAS, the parties entered into a Change in Control Agreement (the
“Original Agreement”) dated July 8, 1998;
     WHEREAS, in 2005 the parties amended and restated the original Agreement to
reflect new regulations under Section 409A of the Internal Revenue Code of 1986,
as amended (such amended and restated agreement being hereinafter the “2005
Agreement”);
     WHEREAS, the parties now desire to amend and restate the 2005 Agreement to
provide that the former right of the Executive to receive certain payments upon
the occurrence of a change in control without any requirement for the
Executive’s employment to be terminated (a “single trigger” payment provision)
will be changed to provide that the Executive will not have the right to receive
these payments unless his employment with the Company is terminated, either by
the Company without “Cause” or by the Executive for a “Good Reason”, during the
three (3) year period following the occurrence of the Change in Control (a
“double trigger” payment provision);
CONSIDERATION:
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Agreement, the parties hereto agree to amend and restated the
2005 Agreement in its entirety as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
          (a) “Act” means the Securities and Exchange Act of 1934, as amended.
          (b) “Affiliate” means, with respect to any person or entity, any other
person or entity controlling, controlled by or under common control with such
person or entity where “control” means the possession, directly or indirectly,
of the power to direct the management and policies of a person or entity,
whether through the ownership of voting securities, contract or otherwise.
          (c) “Aggregate Exercise Price” means: (i) in the case of options to
acquire common stock of the Company which are owned by the Executive, the total
amount of cash or immediately available funds which the Executive would be
required to pay to the Company in order to purchase all of the common stock of
the Company which, as of the date that the determination of the Aggregate
Exercise Price is to be made, the

1



--------------------------------------------------------------------------------



 



Executive is entitled to purchase under the terms of all issued, outstanding and
unexercised options to purchase common stock of the Company which are
outstanding and exercisable on the date the determination of the Aggregate
Exercise Price is to be made; and (ii) in the case of options to acquire
Successor Equity (as hereinafter defined) the total amount of cash or
immediately available funds which the Executive would be required to pay the
Successor (as hereinafter defined) in order to purchase all the Successor Equity
which, as of the date that the determination of the Aggregate Exercise Price is
to be made, the Executive is entitled to purchase under the terms of all issued,
outstanding and unexercised options to purchase Successor Equity which are
outstanding and exercisable on the date the determination of the Aggregate
Exercise Price of such options is to be made.
          (d) “Annual Compensation” means the sum of: (i) the amount of the
annual base salary of the Executive which is in effect during the calendar year
preceding the calendar year in which a Change in Control (as hereinafter
defined) occurs; and (ii) the highest annual bonus paid to the Executive by the
Company during the three (3) calendar year period preceding the calendar year in
which a Change in Control occurs. The amount of any compensation which the
Executive has affirmatively elected to defer his receipt of, including without
limitation, compensation deferred pursuant to any applicable 401(k) plan, any
Section 125 plan, any cafeteria plan or any other deferred compensation plan
maintained by the Company, including but not limited to, the Company’s
Management Stock Purchase Plan, shall be included when calculating Annual
Compensation. Annual Compensation shall not include the value of any of stock
options, restricted stock, restricted stock units, performance shares,
performance units and rights or other equity or equity based grants.
          (e) “Built In Gain” means an amount equal to: (i) the Highest Sale
Price (as hereinafter defined) determined as of the date the Change in Control
occurs, multiplied by the total number of shares of common stock of the Company
which the Executive could acquire by exercising all of the options to acquire
common stock of the Company which, as of the date the Change in Control occurs,
were issued to the Executive, outstanding and unexercised, minus (ii) the
Aggregate Exercise Price of such options.
          (f) “Board” means the Board of Directors of Gibraltar Industries, Inc.
          (g) “Cause” means that the Compensation Committee has determined (and
provided the Executive a written statement of its determination) that the
Executive has engaged in egregious acts or omissions which have resulted in
material injury to the Company and its business.
          (h) “Change in Control” shall be deemed to have occurred if:
               (i) During any consecutive twelve-month period, any “person” or
group of persons (within the meaning of Section 13(d) of the Act, other than the
Company, an Affiliate of the Company, an employee benefit plan sponsored by the
Company or any of its Affiliates, or any one or more members of the Lipke family
becomes the “beneficial owner” (as defined in Section 13(d) of the Act) of
thirty five

2



--------------------------------------------------------------------------------



 



percent (35%) or more of the then outstanding voting stock of the Company
through a transaction or series of transactions which have not been arranged by
or consummated with the prior approval of the Board of Directors;
               (ii) a majority of the members of the Board are replaced during
any consecutive twelve-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
their appointment or election;
               (iii) the Company enters into a Merger Sale Agreement; provided
however, that the entry into a Merger Sale Agreement shall only be deemed a
“Change in Control” if the Executive’s employment with the Company and all of
its Affiliates is terminated by the Company without Cause or if the Executive
resigns for Good Reason during the period beginning on the date the Merger Sale
Agreement is executed and ending on the date the Merger Sale is consummated or
the Merger Sale Agreement is terminated; or
               (iv) the consummation of a Merger Sale.
          (i) “Conversion Options” means, an option or options to purchase
Successor Equity in the Successor which option or options may be granted by the
Successor to the Executive and are exercisable in full, immediately following
the Change in Control for an Aggregate Exercise Price which does not exceed the
Aggregate Exercise Price of the options to purchase common stock of the Company
which were owned by the Executive on the date the Change in Control occurs and
which options, if exercised by the Executive in full, immediately following the
occurrence of a Change in Control would provide for the ownership by the
Executive of Successor Equity which, immediately following the acquisition of
such Successor Equity by the Executive, may be sold by the Executive, free of
any restrictions imposed on the sale of securities by the Securities Act of
1933, for a price which exceeds the Aggregate Exercise Price of the such options
by an amount which is not less than the amount of the Built In Gain. Nothing
contained in this Agreement shall be deemed or construed to require the
Executive to accept a grant of Conversion Options from the Successor.
          (j) “Deferred Compensation” means any compensation, payable to the
Executive by the Company, receipt of which is contingent or is deferred pursuant
to the terms of any applicable 401(k) plan, Section 125 cafeteria plan or any
other deferred compensation plan maintained by the Company together with any
interest or earnings, either actually or hypothetically earned on the amount of
such compensation, including without limitation, the amount of any equity awards
under the Company’s Omnibus Plan which are paid or settled in cash.
          (k) “Double Trigger Event” means: (i) the termination of the
Executive’s employment by the Company and all of its Affiliates, by the Company
without Cause or by the Executive for a Good Reason if any such termination of
the Executive’s employment with the Company and its Affiliates occurs at any
time after the entry by the Company into the Merger Sale Agreement and prior to
the consummation of the Merger Sale or, if earlier, the termination of the
Merger Sale Agreement; (ii) the

3



--------------------------------------------------------------------------------



 



termination of the Executive’s employment by the Company and all of its
Affiliates by the Company, without Cause or by the Executive for a Good Reason
if any such termination of the Executive’s employment with the Company and its
Affiliates occurs at any time during the three (3) year period following the
occurrence of a Change in Control described in Sections 1(h)(i), (ii) or
(iv) occurs; or (iii) the delivery by the Company to the Executive of written
notice that the Company is electing not to renew the Executive’s employment with
the Company pursuant to the terms of the Employment Agreement, if the date on
which the Company delivers any such written notice to the Executive occurs at
any time during the three (3) year period following the date on which a Change
in Control described in Sections 1(h)(i), (ii) or (iv) occurs;
          (l) “Employment Agreement” means the employment agreement made by and
between the Executive and the Company on the date hereof, including any
amendment or restatement of such employment agreement occurring at any time
after the date hereof.
          (m) “Good Reason” the Executive will have Good Reason to terminate his
employment with the Company if:
               (i) the Executive’s annual base salary and/or annual or long term
cash or equity based bonus opportunity as a percentage of his base salary is
reduced or any other material compensation or benefit arrangement for the
Executive is reduced (and such reduction is unrelated to the Company’s
performance);
               (ii) the Executive’s duties or responsibilities are changed in a
manner with the result that the Executive’s new duties and responsibilities
have: (I) been materially increased without the Executive’s consent and without
a mutually agreeable compensating increase in compensation, including base
salary and annual and long term cash and equity incentive compensation
opportunities; or (II) been decreased or otherwise limited so as to be
inconsistent with the Executive’s position (including status, offices, title and
reporting requirements) following the Change in Control;
               (iii) the Executive’s authority is: (I) materially increased,
without the Executive’s consent and without a mutually agreeable compensating
increase in compensation, including base salary and annual and long-term cash
and equity incentive compensation opportunities, of the Executive; or
(II) reduced or otherwise limited, in each case so as to be inconsistent with
the authority which accompanied the Executive’s position immediately prior to
the occurrence of a Change in Control (including status, offices, titles, and
reporting requirements);
               (iv) the Company or its successor changes the location of the
principal office at which the Executive is required to perform his duties to a
location which is more than fifty (50) miles from the Company’s offices at 3556
Lake Shore Road, Buffalo, New York; or
               (v) During the period beginning on the date the Company executes
a Merger Sale Agreement and ending on the date the Merger Sale transaction is
consummated, the Company or its successor fails to offer the Executive a
position after

4



--------------------------------------------------------------------------------



 



the Change in Control which, in the determination of the Executive is
substantially the same as the position held by the Executive immediately prior
to the Change in Control.
          (n) “Highest Sale Price” means: (i) with respect to the common stock
of the Company, the highest closing sale price at which common stock of the
Company has been sold, in an established securities market, during the twelve
(12) consecutive month period ending on the date as of which the determination
of the Highest Sale Price of the common stock of the Company is to be made; and
(ii) in the case of any Successor Equity, the highest closing sale price at
which such Successor Equity has been sold, in an established securities market,
during the twelve (12) consecutive month period ending on the date as of which
the determination of the Highest Sale Price of the Successor Equity is to be
determined.
          (o) “Merger Sale” means the consolidation, merger, or other
reorganization of the Company, other than: (i) a consolidation, merger or
reorganization of the Company in which holders of common stock of the Company
immediately prior to the earlier of: (A) the Board of Director’s approval of
such consolidation, merger or other reorganization; or (B) the date of the
stockholders meeting in which such consolidation, merger or other reorganization
is approved, continue to hold more than eighty percent (80%) of the outstanding
voting securities of the surviving entity immediately after the consolidation,
merger, or other reorganization; and (ii) a consolidation, merger or other
reorganization which is effected pursuant to the terms of a Merger Sale
Agreement which provides that the consolidation, merger or other reorganization
contemplated by the Merger Sale Agreement will not constitute a Change in
Control for purposes of this Agreement.
          (p) “Merger Sale Agreement” means an agreement between the Company and
any other corporation, limited liability company or other entity which, if the
transactions contemplated by such agreement are consummated, would constitute a
Merger Sale.
          (q) “Successor” means, the person, firm, corporation or other entity
which, as a result of the occurrence of a Change in Control, has succeeded,
directly or indirectly, to all or substantially all the assets, rights,
properties, liabilities and obligations of the Company.
          (r) “Successor Equity” means capital stock or any other equity
interest in the Successor.
     2. Term of Agreement. This Agreement shall begin on the date first set
forth above and, subject to the provisions of Section 10 below, shall remain in
effect until the earlier of: (a) the end of the sixty (60) day period beginning
on the first day following the end of the three (3) year period beginning on the
date on which a Change in Control occurs; (b) the termination of the Executive’s
employment with the Company due to his death, his Retirement (as defined in the
Employment Agreement) or his suffering of a Total and Permanent Disability (as
defined in the Employment Agreement); or (c) the termination of the Executive’s
employment for any reason prior to the occurrence of a Change in Control.

5



--------------------------------------------------------------------------------



 



          3. Obligation of the Company Upon a Change in Control. (a) Upon the
occurrence, prior to the termination of this Agreement as provided for by
Section 2 above, of any Change in Control other than a Change in Control
described in Section 1(h)(iii) above, the Executive shall be entitled to receive
the following payments and benefits from the Company:
               (i) the restrictions imposed upon the sale, transfer or other
conveyance of any restricted stock held by the Executive pursuant to the terms
of any restricted stock agreement or any other plan or agreement shall terminate
and cease to exist, and such stock shall thereafter be free from all such
restrictions;
               (ii) any and all Deferred Compensation (except for compensation
deferred by the Executive pursuant to the terms of any 401(k) plan maintained by
the Company, which deferred compensation shall be paid in accordance with the
terms of such 401(k) plan) shall be paid to the Executive in one lump sum
payment within thirty (30) days following the occurrence of the Change in
Control;
               (iii) any common stock of the Company which has not been issued
to the Executive under the terms of any long term equity based incentive
compensation plan which was adopted by the Board prior to the date the Change in
Control occurs, but which common stock would have been issued to the Executive
under the terms of such long term equity based incentive compensation plan if
the Change in Control had not occurred and if all periods of time required to
expire prior to issuance of such common stock have expired and if the Executive
had met all applicable performance goals established by the Board of Directors
in order to receive awards of common stock under such long term equity based
incentive compensation plan, shall, effective as of the date the Change in
Control occurs, be issued to the Executive, free and clear of all restrictions
on the sale, transfer or conveyance of such common stock;
               (iv) if, following the occurrence of a Change in Control, the
Company’s legal existence continues and the proportionate number of the issued
and outstanding shares of common stock of the Company (on a fully diluted basis)
which may be purchased by the Executive after the occurrence of the Change in
Control pursuant to the exercise of his options and for a price equal to the
Aggregate Exercise Price of the Executive’s options (determined immediately
prior to the occurrence of the Change in Control), is at least equal to the
proportionate number of the issued and outstanding shares of common stock of the
Company which could have been purchased by the Executive pursuant to the
exercise by the Executive of all of his options, immediately prior to the Change
in Control (including any shares of the Company’s common stock which may be
acquired by the Executive as a result of adjustments made after the occurrence
of a Change in Control to the terms of the options which the Executive held
prior to the occurrence of the Change in Control, which adjustments provide the
Executive the right to acquire more shares of the Company’s common stock for the
same Aggregate Exercise Price and shares of the Company’s common stock which may
be acquired by the Executive pursuant to the exercise of additional options
granted to the Executive immediately following the Change in Control which are
immediately exercisable in full), then, all options to purchase the Company’s
common stock which were granted to the Executive prior to the occurrence of the
Change in Control shall

6



--------------------------------------------------------------------------------



 



immediately become fully exercisable by the Executive;
               (v) if, following the occurrence of a Change in Control: (i) the
Company’s legal existence continues but the number of shares of common stock of
the Company which the Executive is entitled to purchase pursuant to the exercise
of all options to purchase the Company’s common stock which are owned by the
Executive immediately following the Change in Control for a price which is not
more than the Aggregate Exercise Price of his unexercised options immediately
prior to the occurrence of the Change in Control, is not, on a fully diluted
basis, at least equal to the same proportion, on a fully diluted basis, of the
issued and outstanding shares of common stock of the Company which could have
been purchased by the Executive pursuant to the exercise of all of his options
immediately prior to the occurrence of the Change in Control; or (ii) the common
stock of the Company is no longer listed for trading on an established
securities market and the Successor has not, effective as of the date the Change
in Control occurs, offered to grant Conversion Options to the Executive in lieu
of the options of the Executive to purchase common stock of the Company; or
(iii) the common stock of the Company is no longer listed for trading on an
established securities market and the Successor has offered to grant Conversion
Options to the Executive effective as of the date the Change in Control occurs
(in lieu of the Executive’s options to purchase common stock of the Company) but
the Executive has elected not to accept such grant of Conversion Options; then
(iv) the Executive shall be paid, in one lump sum payment not later than 90 days
following the occurrence of the Change in Control, the amount of the Built In
Gain on the options to purchase common stock of the Company which were issued to
the Executive and outstanding and unexercised on the date the Change in Control
occurs and, thereafter, all such options shall be cancelled and shall for all
purposes be deemed and construed to be null and void; and
               (vi) to the extent not otherwise provided above, any equity based
incentive compensation award, including but not limited to options and stock
appreciation rights, shall vest and become fully exercisable.
          (b) Upon the occurrence of a Change in Control described in
Section 1(h)(iii) above, the Executive (or, if applicable, his beneficiary or
estate), shall be entitled to receive the payments described in Section 3(a)
above; provided that, except as provided by Section 18 hereof: (i) the date on
which such payments and benefits are provided to the Executive shall not be
later than the end of the thirty (30) day period beginning on the date on which
the Change in Control described in Section 1(h)(iii) above occurs; and (ii) each
payment and/or provision to the Executive of each of the payments and benefits
described in Section 3(a) above shall be deemed to be a separate payment for
purposes of the short term deferral rules of Section 409A of the Code.
     4. Obligations of the Company Upon a Double Trigger Event. If a Double
Trigger Event occurs, in addition to the payments and benefits which the
Executive is entitled to pursuant to Section 3(a) above, the Company shall pay
to the Executive in one lump sum payment, any bonuses accrued for but not yet
paid to the Executive for the fiscal year of the Company ending immediately
prior to the date the Double Trigger Event occurs and within ten (10) days
following the termination of the Executive’s employment, the Executive shall be
paid the amount, if any, of the regularly scheduled

7



--------------------------------------------------------------------------------



 



installments of his annual base salary which were due to be paid for the period
ending with the date the termination of the Executive’s employment is effective
to the extent that such payments are unpaid as of the end of such ten (10) day
period. In addition, except as provided by Section 18 hereof:
          (a) The Company shall pay the Executive in one lump sum payment, no
later than the end of the thirty (30) day period beginning on the date the
Double Trigger Event occurs, an amount equal to the sum of: (i) the Executive’s
accrued and unpaid vacation pay determined as of the date the termination of the
Executive’s employment is effective or the date the Executive receives written
notice from the Company that the Company is electing not to renew the
Executive’s employment; and (ii) an amount equal to: (A) three (3); multiplied
by (B) the Executive’s Annual Compensation determined as of the date of the
Executive’s employment is terminated.
          (b) The Company shall take such action as may be necessary to provide
that beginning on the first day following the date on which the Executive’s
employment is terminated, the Executive shall be entitled, subject to the
provisions of this Section 4(b), to continue to participate in the group medical
insurance plans which are available to exempt salaried employees employed by the
Company at the Company’s Buffalo, New York corporate offices, determined as of
the day immediately preceding the date the Executive’s employment is terminated,
for the remainder of the Executive’s life; and the Executive’s spouse shall be
entitled, subject to the provisions of this Section 4(b), to continue to
participate in the group medical insurance plans which are available to exempt
salaried employees employed at the Company’s Buffalo, New York corporate
offices, determined as of the day immediately preceding the date the Executive’s
employment is terminated, for the remainder of her life. Notwithstanding the
foregoing, the Company shall have no obligation to permit the Executive and his
spouse to participate in such group medical insurance plans unless the Executive
pays to the Company, on a monthly basis, the employee portion of any costs
associated with the maintenance and provision of such benefits by the Company to
exempt salaried employees of the Company’s Buffalo, New York corporate offices
as in effect on the day immediately preceding the date the Executive’s
employment is terminated.
          (c) If the Executive’s options to purchase common stock of the Company
have not been cancelled as provided for in Section 3(a)(v) above, to the extent
that the Executive has any unexercised options to purchase common stock of the
Company, which options are exercisable at the time the Executive’s employment
with the Company is terminated, the Company shall pay to the Executive in one
lump sum payment within thirty (30) days following the date the Executive’s
employment with the Company is terminated, an amount equal to: (i) the Highest
Sale Price of the common stock of the Company determined as of the date the
Executive’s employment with the Company is terminated; multiplied by (ii) the
aggregate number of shares of Common Stock of the Company which the Executive is
entitled to purchase pursuant to the terms of all options to purchase any common
stock of the Company which are owned by the Executive and exercisable on the
date the Executive’s employment with the Company is terminated; minus (iii) the
Aggregate Exercise Price of the issued and outstanding unexercised options to
purchase common stock of the Company which are owned by the

8



--------------------------------------------------------------------------------



 



Executive as of the date the Executive’s employment with the Company is
terminated to the extent that such options are exercisable as of such date.
          (d) If the Executive has elected to accept a grant of Conversion
Options from the Successor and, at the time that the Executive’s employment with
the Company is terminated, the Executive owns Conversion Options or any other
options to acquire any Successor Equity which are exercisable at the time the
Executive’s employment with the Company is terminated, but any such Conversion
Options and other options to purchase Successor Equity have not been exercised
by the Executive, the Successor shall pay to the Executive in one lump sum
payment within thirty (30) days following the date the Executive’s employment
with the Company is terminated, an amount equal to: (i) the Highest Sale Price,
determined as of the date the Executive’s employment with the Company is
terminated, of each unit of Successor Equity which could be acquired by the
Executive upon the exercise of all outstanding Conversion Options and other
options to purchase Successor Equity on the date the Executive’s employment with
the Company is terminated; multiplied by (ii) the aggregate number of units of
Successor Equity which the Executive is entitled to purchase pursuant to the
terms of all options to purchase Successor Equity which are owned by the
Executive and exercisable on the date the Change in Control occurs; minus
(iii) the Aggregate Exercise Price of all issued and outstanding unexercised
Conversion Options and other options to purchase Successor Equity which were
owned by the Executive and exercisable as of the date the Executive’s employment
with the Company is terminated.
          (e) With respect to any equity based incentive compensation awards
received by the Executive from the Company or a Successor after the occurrence
of a Change in Control and prior to the occurrence of a Double Trigger Event and
with respect to any Deferred Compensation which the Executive may become
entitled to receive from the Company or a Successor for the period of time after
the occurrence of a Change in Control and prior to the occurrence of a Double
Trigger Event:
               (i) if and to the extent that the Executive receives any equity
based incentive compensation awards which are settled in common stock of the
Company or a Successor after the occurrence of a Change in Control, upon the
occurrence of the Double Trigger Event, the Executive’s rights to receive any
such common stock pursuant to any such equity based incentive compensation shall
be fully vested and, in the case of equity based incentive compensation awards
other than options, the shares of common stock which the Executive would be
entitled to receive if the performance required for payment of any such equity
based incentive compensation was at the targeted level shall be issued to the
Executive;
               (ii) if and to the extent that the Executive receives any equity
based incentive compensation awards which are settled by the payment of cash or
cash equivalents to the Executive after the occurrence of a Change in Control,
upon the occurrence of the Double Trigger Event, such equity based incentive
compensation shall be deemed to be fully vested and the Company shall pay to the
Executive, in one lump sum payment, the full amount of the cash or cash
equivalents which the Executive would be entitled to receive in connection with
such equity based incentive compensation

9



--------------------------------------------------------------------------------



 



awards if the performance required for payment of any such equity based
incentive compensation was at the targeted level; and
               (iii) if the Executive is entitled to payment of any Deferred
Compensation with respect to the period beginning on the first day following the
occurrence of a Change in Control, upon the occurrence of the Double Trigger
Event, the Company shall pay the Executive, in one lump sum payment, all such
Deferred Compensation except for Deferred Compensation payable pursuant to any
tax qualified profit sharing or 401(k) plan established under Section 401(a) of
the Code, which Deferred Compensation shall be paid as required by the terms of
such tax qualified plan.
          5. Additional Payments by the Company. (a) Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties being hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.
          (b) Subject to the provisions of Section 5(c) hereof, all
determinations required to be made under this Section 5, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by any nationally recognized firm of certified public accountants (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within 60 business days following the occurrence a
Change in Control. When calculating the amount of the Gross-Up Payment, the
Executive shall be deemed to pay:
               (i) Federal income taxes at the highest applicable marginal rate
of Federal income taxation for the calendar year in which the Gross-Up Payment
is to be made; and
               (ii) any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year.
     If the Accounting Firm has performed services for the entity that caused
the Change of Control or any affiliate thereof, the Executive may select an
alternative accounting firm from any nationally recognized firm of certified
public accountants. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive with an opinion that he
has substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accounting Firm

10



--------------------------------------------------------------------------------



 



shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts it remedies pursuant to
Section 5(c) hereof, and the Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim;
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
               (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs

11



--------------------------------------------------------------------------------



 



the Executive to pay such claim and sue for a refund, the Company shall advance
the amount of such payment to the Executive, on an interest free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statue
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 5(c) hereof, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 5(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon by the taxing authority after deducting any taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5(c) hereof, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid under Section 5(a) hereof.
The forgiveness of such advance shall be considered part of the Gross-Up Payment
and subject to gross-up for any taxes (including interest or penalties)
associated therewith.
     6. Effect on Terms and Conditions of Employment. The Executive hereby
acknowledges and agrees that, except as otherwise specifically set forth in this
Agreement, the terms of this Agreement shall not be deemed or construed to
modify, alter or otherwise amend the terms and conditions of the employment
relationship between the Executive and the Company as it now exists or as it may
exist in the future. Accordingly, the Executive hereby agrees that nothing
contained in this Agreement shall be deemed or construed to entitle the
Executive to remain in the employment of the Company and that nothing contained
in this Agreement shall be deemed or construed to limit or otherwise restrict
any rights which the Company now has or in the future have to terminate the
employment of the Executive. The Company hereby acknowledges and agrees that,
except as otherwise specifically set forth in this Agreement, nothing in this
Agreement shall be deemed or construed to modify, alter, amend, limit or
restrict, in any way, any rights which the Executive may now or in the future
have to payment of any compensation or benefits from the Company or any employee
plan, program or arrangement maintained by the Company and which the Executive
is a participant in.
     7. Confidentiality. During the period of the Executive’s employment by the
Company or any Successor, the Executive shall not, except as may be required in
connection with the performance by the Executive of the duties of his employment
with

12



--------------------------------------------------------------------------------



 



the Company or the Successor, disclose to any person, firm, corporation or other
entity, any information concerning matters affecting or relating to the
services, marketing, long range plans, financial strategies or other business of
the Company or, if applicable, the Successor, or any of their respective
customers so long as such information is not generally available to the public
other than as a result of disclosure by the Executive or any other third party
which is prohibited from disclosing such information by a contractual or
fiduciary obligation.
     8. Settlement of Disputes; Arbitration. If there has been a Change in
Control and any dispute arises between the Executive and the Company as to the
validity, enforceability, and/or interpretation of any right or benefit afforded
by this Agreement such dispute shall be resolved by binding arbitration
proceedings in accordance with the rules of the American Arbitration
Association. The arbitrators shall presume that the rights and/or benefits
afforded by this Agreement that are in dispute are valid and enforceable and
that the Executive is entitled to such rights and/or benefits. The Company shall
be precluded from asserting that such rights and/or benefits are not valid,
binding, and enforceable and shall stipulate before such arbitrators that the
Company is bound by all the provisions of this Agreement. The burden of
overcoming by clear and convincing evidence the presumption that the Executive
is entitled to such rights and/or benefits shall be on the Company. Punitive
damages shall not be awarded. The results of any arbitration shall be conclusive
on both parties and shall not be subject to judicial interference or review on
any ground whatsoever, including without limitation any claim that the Company
was wrongfully induced to enter into this Agreement to arbitrate such a dispute.
The Company shall pay or reimburse the Executive for legal fees and expenses
incurred as a result of any dispute resolution process entered into by the
Executive to enforce this Agreement.
     9. Litigation Expenses. In the event that any dispute shall arise under
this Agreement between the Executive and the Company, the Company shall be
responsible for the payment of all reasonable expenses of all parties to such
dispute, including reasonable attorney fees, regardless of the outcome thereof.
     10. Survival of Certain Obligations. Notwithstanding anything to the
contrary contained in Section 2 above, if a Change in Control occurs and, prior
to the first anniversary of the Change in Control, the Executive becomes
entitled to payment of any amount or provision of any benefits provided for by
Sections 3, 4, 5 or 8 above, the Company’s obligation to pay the Executive any
such amounts or provide the Executive any such benefits shall survive until all
such amounts and benefits have been paid or provided to the Executive.
     11. Entire Agreement. This Agreement contains the entire understanding
between the Company and the Executive with respect to the subject matter hereof
and supercedes any and all prior agreements or understandings, written or oral,
relating to the subject matter hereof, including, but not limited to, the 2005
Agreement. No provisions of this Agreement may be amended or modified orally,
and no provision hereof may be waived, except in writing signed by both the
parties hereto.
     12. Assignment. This Agreement may not be assigned by either party hereto

13



--------------------------------------------------------------------------------



 



except with the written consent of the other.
     13. Successors, Binding Effect. (a) This Agreement shall be binding upon
and inure to the benefit of the personal representatives and successors in
interest of the Executive. In addition, this Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, amalgamation or
otherwise) to all or substantially of the business and/or assets of the Company.
The Company expressly agrees that it shall have no right, power or authority to
consummate any sale of all or substantially all the business and/or assets of
the Company or to consummate any merger, consolidation or other transaction as a
result of which all or substantially all the business and/or assets of the
Company are not owned by the Company or any of its direct or indirect wholly
owned subsidiaries unless the party that will own all or substantially all the
business and/or assets of the Company following the consummation of such
transaction executes and delivers an agreement with the Company expressly
providing for the assumption by such party of all of the Company’s obligations
under this Agreement; provided that, notwithstanding the foregoing, no such
agreement shall be necessary to make the obligations of the Company under the
terms of this Agreement binding on such successor to the business and/or assets
of the Company.
          (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal and legal representatives, executors and administrators. If
Executive dies while any amount is still payable to him hereunder, all such
amounts shall paid in accordance with the terms of this Agreement to the
Executive’s personal representative or the executor or administrator of the
Executive’s estate within ten (10) days from the date such personal
representative, executor or administrator is appointed. In addition, the
obligation of the Company or, if applicable, the Successor to pay to the
Executive the amounts required to be paid under the terms of this Agreement
shall not be released, discharged or otherwise affected by any disability which
may be suffered by the Executive after he becomes entitled to payment of any
amounts which he is entitled to be paid pursuant to the terms of this Agreement.
     14. Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such State except with respect to the internal
affairs of the Company and its stockholders, which shall be governed by the
General Company Law of the State of Delaware.
     15. Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if
hand-delivered, or if mailed, by certified mail or registered mail postage
prepaid, addressed to the Executive at the address first above written or if to
the Company, at its address set forth above, with a copy to the attention of
Gerald S. Lippes, 665 Main St., Buffalo, NY 14203. From time to time, any party
hereto may designate by written notice any other address or party to which such
notice or communication or copies thereof shall be sent.
     16. Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not

14



--------------------------------------------------------------------------------



 



in any way be affected or impaired thereby and this Agreement shall be
interpreted as if such invalid, illegal or unenforceable provision was not
contained herein.
     17. Headings. The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.
     18. 409A Savings Clause. If and to the extent that any provision of this
Agreement would result in the payment or deferral of compensation in a manner
which does not comply with the provisions of Section 409A of the Code and the
Treasury regulations promulgated thereunder, such provisions shall, to the
maximum extent possible, be construed and interpreted in a manner which will
cause such provisions to be implemented in a manner which complies with the
applicable requirements of Section 409A and the Treasury regulations promulgated
thereunder so as to avoid subjecting the Executive to taxation under
Section 409A(a)(i)(A) of the Code. If any payment provided for by this Agreement
could, as a result of the period of time within which such payment is required
to be made, be paid to the Executive in one of two consecutive taxable years of
the Executive, the Executive shall have no right to determine the taxable year
in which such payment is made. In addition, if at the time a Change in control
defined in Section 1(h)(iii) occurs or at the time a Double Trigger Event
occurs, the common stock of the Company, or, if applicable, the Successor, is
publicly traded on an established securities market, the amounts required to be
paid to the Executive pursuant to Section 3(b) and Sections 4(a), (c), (d) and
(e) hereof shall be paid to the Executive (or, in the case of the Executive’s
death, to the personal representative of the Executive’s estate) on the first
business day following the earlier of: (a) the date of the Executive’s death;
and (b) the end of the six (6) month period which begins on the first day
following: (i) the date the Change in Control identified in Section 1(h)(iii)
occurs; or (ii) the date the Double Trigger Event occurs, whichever the case may
be.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE TO FOLLOW]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Change in Control
Agreement to be executed as of the day and year first above written.

                        Henning N. Kornbrekke        GIBRALTAR INDUSTRIES, INC.
      By:           Brian J. Lipke        Chairman and
Chief Executive Officer     

16